Citation Nr: 0717041	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had qualifying service in the New Philippine 
Scouts from March 1946 to February 1949.  The veteran died in 
January 1976.  The appellant is the veteran's surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2002, of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Manila, the Republic of the Philippines.  

In November 2004, the Board granted the appellant's motion to 
advance the appeal on the Board's docket. 

In November 2004, the Board remanded the appeal for further 
development. As the requested development has been completed, 
no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDINGS OF FACT

1. In a rating decision, dated in March 1977, the RO denied 
service connection for the cause of the veteran's death; 
after the appellant was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
appeal the rating decision.  

2. The additional evidence received since the rating decision 
of March 1977 does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
the cause of the veteran's death.




CONCLUSIONS OF LAW

1. The rating decision of March 1977 by the RO, denying 
service connection for the cause of the veteran's death, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2006).

2.  The additional evidence presented since the rating 
decision of March 1977, denying service connection for the 
cause of the veteran's death, is not new and material and the 
claim of service connection for the cause of the veteran's 
death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2002 and in January 2005.  The 
notice informed the appellant of the type of evidence needed 
to substantiate the underlying claim, that is, service 
connection for the cause of the veteran's death, which is 
evidence that the veteran died from a service-related injury 
or disease.  The appellant was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf. She was asked to submit evidence, which would 
include that in her possession, in support of her claim.  The 
notice included the general effective date provision for the 
claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (evidence necessary to 
establish the underlying claim, except for the 


element of new and material evidence); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for the degree of disability assignable).

To the extent that the VCAA notice did not included the 
element of new and material evidence, the defect was cured by 
actual knowledge on the part of the appellant, who in her 
notice of disagreement and substantive appeal argued that 
tuberculosis that caused the veteran's death was incurred in 
or aggravated by service or tuberculosis was first manifested 
within the presumptive period for a chronic disease, the 
absence of which was the basis for the previously denial of 
the claim by the RO in March 1977.  The appellant's argument 
demonstrates an understanding of the type of evidence that 
would be new and material to reopen the claim and the lack of 
VCAA notice about the element of new and material evidence 
did not affect the essential fairness of the adjudication and 
the purpose of the VCAA notice was not frustrated.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

To the extent that the degree of disability assignable was 
not provided and to the extent the effect-date provision was 
provided after the initial adjudication, the VCAA notice was 
deficient.  As the claim to reopen is denied, no disability 
rating or effective date can be awarded as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to any VCAA defect as to the degree of 
disability assignable or the timing error.  
Sanders v. Nicholeson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of a claim.  
As the claim is not reopened, there is 


no duty to assist in obtaining a VA medical opinion.  
38 C.F.R. § 3.159(c).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the appellant is required to comply 
with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection for 
the Cause of the Veteran's Death 

Evidence Previously Considered 

In a rating decision, dated in March 1977, the RO denied 
service connection for the cause of the veteran's death on 
grounds that the evidence did not show that his death was due 
to a service-connected disease or injury.  After the claimant 
was notified of the adverse determination and of her 
procedural and appellate rights, she did not appeal the 
rating decision and by operation of law the rating decision 
by the RO became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

The evidence previously considered consisted of the veteran's 
Certificate of Death, which showed that he died in January 
1976 due to far advanced bilateral pulmonary tuberculosis.  
The record also included a report by the National Personnel 
Records Center that the veteran's service medical records 
were not available. 

The Current Claim to Reopen 

The current claim to reopen was received at the RO in August 
2002. 



Additional Evidence 

The additional evidence consists of records from the 
Philippine Tuberculosis Society, dated in July 2002, October 
2002, March 2006, and September 2006 along with a February 
2000 interpretation of a January 1976 chest X-ray.  The 
records show that the veteran was confined for treatment of 
pulmonary tuberculosis from January 4, 1976, to his death on 
January 25, 1976. The letters also reported that veteran's 
clinical records from this time were no longer available 
because they had been destroyed.  

Analysis 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The additional evidence of record shows treatment for 
pulmonary tuberculosis starting in January 1976.  This 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, that is, evidence that pulmonary 
tuberculosis that caused the veteran's death in 1976 had 
onset in service or aggravated by service or was manifested 
within the applicable presumptive period after service.  The 
absence of such evidence was the basis for the denial of the 
claim by the RO in March 1977.  For this reason, the 
additional evidence is not new and material as it is 
cumulative of evidence previously considered, that is, the 
evidence is supporting evidence of a fact previously 
established and adjudicated.  38 C.F.R. § 3.156.

As for the appellant's statements, where as here, the 
determinative issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
required to reopen the claim.  The claimant as layperson is 
not competent to offer an opinion that requires medical 
knowledge and consequently her statements to the extent that 
she associates pulmonary tuberculosis to the veteran's period 
of service do not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

For the above reasons, the additional evidence is not new and 
material and the claim of service connection for the cause of 
the veteran's death is not reopened.  As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).





ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the appeal is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


